DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 31 August 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the phrase “is below 70 at least 5%” which is indefinite because it is unclear what term “is below 70” means in the context of the claim.  The Examiner assumes that the claim was intended to recite “is less than 70% and is at least 5%”.  For the purpose of examination, the Examiner will interpret the claim as if recites “is less than 70% and is at least 5%”.  Appropriate action is required.  The Examiner suggests amending the claim so as to recite “wherein the depth of the recess of the at least one layer surface is between 5% and 70% relative to the total thickness of the monolayer element (L)”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al., US 2015/0000739 (“Ikenaga”)(newly cited).
Regarding claims 1 and 4, Ikenaga discloses a solar cell module comprising a laminate sheet [abstract, 0156].  The laminate sheet comprises an encapsulating layer (i.e. a monolayer element) which is formed from a crosslinkable encapsulating material which reads on the claimed monolayer element [0156, 0161].  The encapsulating material is formed from a crosslinkable resin having a melt flow rate (MFR) of from 10 to 50 g/10 mins wherein the crosslinkable resin comprises 50 to 99 parts by weight (pbw) 
Ikenaga teaches that the ethylene-based copolymer may be silane modified by reacting the crosslinkable resin with a silane coupling agent [0133-0139].  As such, the silane modified ethylene/α-olefin copolymer resin and/or silane modified ethylene/polar monomer copolymer resin read(s) on the polymer of ethylene (a) and silane group(s) containing unit (b) recited in claim 1.  Ikenaga additionally teaches that the surface of the encapsulating layer may be embossed so as to form concave portions [0161, 0170] which reads on the claimed pattern of recesses. 
Regarding claim 2, Ikenaga teaches that the concave portions formed by embossing may have a depth in the range of 20% to 95% of the thickness of the encapsulating layer  [0170] which renders obvious the claimed depth range.
Regarding claim 3, the embossed concave portion taught by Ikenaga read on the claim pattern of embossed recesses.
Regarding claim 5,
Regarding claims 6 and 7, Ikenaga teaches that the ethylene/polar monomer copolymer resin component of the crosslinkable resin which is silane modified may be, inter alia, an ethylene/methyl acrylate copolymer [0125-0127] which reads on claimed resin (a2).
Regarding claim 8, the silane coupling agent which is used to modified the crosslinkable resin may be, inter alia, vinyl triethoxysilane (VTEOS) [0136] which reads on the claimed silane compound. Regarding the amount of silane coupling agent present in the crosslinkable resin, Ikenaga teaches a range of amounts of 0.1 to 2 weight parts of silane coupling agent per 100 parts by weight of crosslinkable resin [0134, 0135].  Ikenaga also teaches that the molecular weight of the ethylene/α-olefin copolymer resin component of the crosslinkable resin may range from 1,000 to 1,000,000 g/mol [0100, 0101].  Taking into consideration that the ethylene/α-olefin copolymer resin may comprise 99 wt% of the crosslinkable resin composition, when VTEOS is used in amount of 0.1 wt% and the molecular weight of the ethylene/α-olefin copolymer resin is 1,000 the molar concentration of silane units on the ethylene/α-olefin copolymer resin would be about 0.53 mol% which reads on the claimed range of amounts.
Regarding claim 10, the solar cell module disclosed by Ikenaga reads on the claimed article.
Regarding claim 11, the solar cell module may comprise a multilayer laminate structure [0185].
Regarding claim 12, Ikenaga teaches a solar cell module having the claimed layer arrangement [0185, Fig. 1].
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0073655 to Mori et al. – discloses a solar cell sealing film comprising an encapsulating layer formed from a silane-modified ethylene/α-olefin copolymer having an MFR of from 0.1 to 100 g/10mins wherein the encapsulating layer is embossed [abstract, 0015, 0021, 0026, 0065-0070, 0076, 0097, 0114].

Response to Arguments
Applicant’s arguments filed 1 November 2021 with respect to claims 1-8 and 10-12  have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782